Citation Nr: 0710197	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  00-20 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a left knee 
disability.

3. Entitlement to service connection for bilateral pes 
planus.

4. Entitlement to an initial rating in excess of 10 percent 
for residuals of postoperative nasal polyposis including 
rhinitis and sinusitis.

5. Entitlement to an initial rating in excess of 10 percent 
for lumbosacral spine osteoarthritis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1979 to November 
1999.

These matters initially came before the Board of Veterans 
Appeals (Board) from a July 2000 rating action in which the 
RO denied service connection for right and left knee 
disabilities, tension headaches, an eye disorder 
characterized by ocular hypertension and glaucoma, chest 
pain, a heart murmur, and bilateral pes planus; granted 
service connection and assigned an initial 10 percent rating 
for hypertension; and granted service connection and assigned 
noncompensable ratings for nasal polyposis, hemorrhoids, 
lumbosacral spine osteoarthritis, and left wrist 
tenosynovitis, each effective December 1, 1999.  A Notice of 
Disagreement (NOD) with the denials of service connection and 
the initial percentage disability ratings assigned each of 
the newly service-connected disabilities was received in 
October 2000; at that time, the veteran also requested a 
hearing before a Decision Review Officer (DRO) at the RO.  A 
Statement of the Case (SOC) was issued subsequently in 
October 2000.  In his Substantive Appeal received later in 
October 2000, the veteran perfected his appeal only with 
respect to the claims for service connection for a bilateral 
knee disability and bilateral pes planus, and for initial 
compensable ratings for postoperative nasal polyposis and 
lumbosacral spine osteoarthritis. The veteran also requested 
a Board hearing before a Veterans Law Judge (VLJ) at the RO 
(Travel Board hearing).

Inasmuch as the claims for a higher rating for postoperative 
nasal polyposis residuals and lumbosacral spine 
osteoarthritis involve disagreement with the initial ratings 
assigned, the Board has characterized those issues in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

By letter of August 2001, the RO notified the veteran and his 
representative of a Travel Board hearing that had been 
scheduled for him for a date in September; the veteran failed 
to report for the hearing.

By rating action of September 2001, the RO confirmed and 
continued the denials of service connection for a bilateral 
knee disability, tension headaches, an eye disorder 
characterized by ocular hypertension and glaucoma, chest 
pain, and bilateral pes planus. A Supplemental SOC (SSOC) was 
issued in November 2001. A NOD with the denials of service 
connection for tension headaches, an eye disorder 
characterized by ocular hypertension and glaucoma, and chest 
pain was received in December 2001, and a SOC was issued in 
March 2002, but the veteran did not perfect his appeal with 
respect to those issues by filing a Substantive Appeal.  
38 C.F.R. § 20.200, 20.202 (2006).

By letter of April 2002, the RO notified the veteran and his 
representative of a hearing before a DRO that had been 
scheduled for him for a date in May; the veteran failed to 
report for the hearing.

In May 2004, the Board remanded to the RO, via the AMC, each 
of the four claims before it for additional development.  
After completing the requested actions, the AMC issued a July 
2005 rating decision and SSOC.  In the July 2005 rating 
decision, the AMC re-characterized the residuals of nasal 
polyposis to include sinusitis and increased the rating to 10 
percent effective December 1, 1999, the day after discharge 
from service, and granted service connection for laryngitis 
with an rating of 10 percent.  The veteran did not file a NOD 
with the laryngitis rating, so there is no issue before the 
Board regarding that claim.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200, 20.201, 20.302(a) (2006).  In a February 
2005 rating decision, the AMC increased the rating for 
lumbosacral spine osteoarthritis to 10 percent, effective 
December 1, 1999, and the AMC confirmed this decision in the 
July 2005 SSOC.  As higher initial ratings are available for 
both the residuals of nasal polyposis and lumbosacral spine 
osteoarthritis, and the veteran is presumed to be seeking the 
maximum available benefits, both claims for higher initial 
rating remain viable on appeal.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The AMC also continued the denials of both 
service connection claims in the July 2005 SSOC, and returned 
all four claims to the Board for further appellate 
consideration.

The Board's decision on the claims for service connection for 
bilateral pes planus and for higher initial ratings for post 
postoperative nasal polyposis residuals and for lumbosacral 
spine osteoarthritis is set forth below.  The claims for 
service connection for right and left knee disabilities are 
addressed in the remand following the order; these matters 
are being remanded to the RO, via the AMC, for further 
development.  VA will notify the veteran when further action, 
on his part, is required.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Pes planus was not present in service or for years 
thereafter, and there is no medical evidence or opinion of a 
nexus between the veteran's service and any pes planus 
diagnosed thereafter.  

3.  Since the December 1, 1999 effective date of the grant of 
service connection, the veteran's residuals of postoperative 
nasal polyposis including rhinitis and sinusitis have not 
included polyps, greater than 50 percent obstruction of nasal 
passages on both sides or complete obstruction on one side, 
or three or more incapacitating episodes or more than six 
non-incapacitating episodes per year.

4.  For the period prior to September 26, 2003, the veteran's 
lumbosacral spine osteoarthritis was manifested by only 
slight subjective symptoms and slight limitation of motion, 
with no X-ray evidence of involvement of two or more joint 
groups with occasional incapacitating exacerbations, muscle 
spasm, loss of lateral spine motion, or neurological 
symptoms.

5.  Since September 26, 2003, the veteran's lumbosacral spine 
osteoarthritis has primarily been manifested by forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees as well as combined range of 
motion between 120 and 235 degrees, but no X-ray evidence of 
involvement of two or more major or minor joints with 
occasional exacerbating episodes, vertebra fracture 
residuals, ankylosis, or neurological symptoms.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes 
planus are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for an initial rating in excess of 10 
percent for residuals of postoperative nasal polyposis 
including rhinitis and sinusitis have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Codes 6513, 6522 (2006).

3.  The criteria for an initial rating higher than 10 for 
lumbosacral spine osteoarthritis have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5286, 5289, 5292, 5295 (as in effect 
prior to September 26, 2003), and Diagnostic Codes 5003, 
5237, 5242 (as in effect since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Dingess/Hartman also held that in rating cases, 
a claimant must be informed of criteria for assignment of 
disability ratings (to include the rating formula for all 
possible schedular ratings for a disability), and that VA 
must provide information regarding the effective date that 
may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 119.  However, 
VCAA notice requirements may, nonetheless, be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a May 2004 letter, the AMC provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claims for service connection for 
bilateral pes planus and for higher initial ratings for 
postoperative nasal polyposis residuals and for lumbosacral 
spine osteoarthritis, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claims.  After the veteran was 
afforded opporFurther, the July 2005 SSOC reflects 
readjudication of the claims after issuance of that letter.  
Hence, the veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), reversed and remanded, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
VCAA notice followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

The Board notes that, while the RO has not furnished notice 
that fully meets the requirements of Dingess/Hartman, because 
the Board's decision herein denies the claims herein decided, 
no disability rating or effective date is being, or is to be, 
assigned; accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post-service medical records and 
examination reports, as well as VA outpatient treatment 
records from the facilities identified by the veteran.  In 
addition, as noted above, the veteran was scheduled for Board 
and RO hearings, for each of which h he failed to appear.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims decided herein.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the claims decided herein.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
claims herein decided, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication); see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
I. Service Connection for Pes Planus

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).

The February 2000 VA examination report indicated that there 
was mild pes planus and the diagnosis was pes planus with 
chronic shin pain syndrome requiring chronic orthotic support 
in the shoes.  X-rays of the feet were normal.  On the 
October 2004 VA examination, there were no current foot 
complaints and the examiner, who had not reviewed the claims 
file, indicated that no diagnosis of foot abnormalities had 
been made or could be recalled.  There were no examination 
findings as to the feet and the examiner offered no 
additional comment in his March 2005 follow-up note after 
reviewing the claims file.

Thus, although there was a diagnosis of pes planus in 
February 2000, shortly after service, the more recent October 
2004 VA examiner did not diagnose this disability; this 
suggests that the veteran currently does not currently suffer 
from pes planus.  In the absence of competent evidence of the 
claimed disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Significantly, however, even if current pes planus was 
established, the claim would still have to be denied in the 
absence of competent evidence or opinion of a medical nexus 
between pes planus and the veteran's service.

Initially, the Board notes there are no complaints, findings, 
or diagnosis of pes planus in service.  Although, in the 
December 2006 informal hearing presentation, the veteran's 
representative argued that the veteran complained of pes 
planus in service, the service medical records do not reflect 
the existence of any such complaints.  Rather, there are many 
complaints of calf and leg pain and diagnoses of chronic 
compartment syndrome; for example, a November 1979 treatment 
note noting pain in the legs particularly the left calf, with 
normal findings on examination and stating that the pain went 
away by itself after a few days and a diagnosis of clinically 
negative; a December 10, 1991 orthopedic treatment note 
indicating bilateral leg pain that occurred during running, 
no foot numbness/paralysis, elevated compartment pressures, 
and an impression of probable shin splints with no evidence 
of anterior compartment syndrome; and subsequent December 
1991 treatment notes diagnosing lower extremity compartment 
syndrome.  Moreover, there were normal examination findings 
of the feet on February 1983 and June 1986 reenlistment 
examinations, the August 1993 and March 1997 periodic 
examinations, and the March 1999 retirement examination.  In 
addition, although in the March 1997 report of medical 
history, the veteran noted that he now had or previously had 
foot trouble, the physician's summary of indicated only 
compartment syndrome two years previously with no sequelae 
and not considered disabling (NCD).

Further, the February 2000 VA examiner who diagnosed pes 
planus post-service did not indicate that this disability was 
related to service, there is no otherwise no medical opinion 
relating any pes planus planus to service, and neither the 
veteran nor his representative has identified or alluded to 
the existence of any such opinion.    

The Board notes the veteran's assertions, advanced in his 
October 2002 substantive appeal and elsewhere that he has pes 
planus that is related to service, this claim turns on 
medical matters-the question of current disability, and the 
question of whether any such disability is medically related 
to service.  As a layman without the appropriate medical 
training and expertise, the veteran simply is not competent 
to render a probative opinion on such medical matters.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, his own assertions in this regard have no 
probative value.

For the foregoing reasons, the claim for service connection 
for bilateral pes planus must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, in the absence of 
any competent evidence to support the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

II.  Claims for Higher Initial Ratings

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.  

The veteran is receiving a 10 percent rating for his 
residuals of postoperative nasal polyposis including rhinitis 
and sinusitis and lumbosacral spine osteoarthritis from the 
day following discharge from service, December 1, 1999, the 
effective date of the grant of the service-connection claims 
that were filed within a year of the November 1999 separation 
from service.  See 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2006).

A. Residuals of Postoperative Nasal Polyposis 

The veteran's residuals of postoperative nasal polyposis were 
initially rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 
6599-6522 (2006), indicating that the unlisted residuals of 
postoperative nasal polyposis is rated, by analogy, to 
allergic or vasomotor rhinitis.  See 38 C.F.R. §§ 4.20 and 
4.27 (2006).  Under DC 6522, a 10 percent rating is warranted 
for greater than 50 percent obstruction of nasal passage on 
both sides or complete obstruction on one side without 
polyps; a 30 percent rating requires polyps.  Subsequently, 
after the veteran was diagnosed with sinusitis, his 
disability was rated under DC 6599-6513.  

DC 6513 is applicable to chronic maxillary sinusitis; 
however, the actual criteria for rating sinusitis is set 
forth in a under a General Rating Formula under 38 C.F.R. § 
4.97 (2006).  Under that formula, a 10 percent rating is 
warranted for 1 or 2 incapacitating episodes of sinusitis per 
year requiring prolonged (lasting 4 to 6 weeks) antibiotic 
treatment, or 3 to 6 non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting. A 30 percent rating requires 3 or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 
more than 6 non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting. A 50 percent rating is assigned following radical 
surgery with chronic osteomyelitis, or for near-constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries. An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.

The evidence reflects that the veteran is not entitled to an 
initial rating higher than 10 percent at any time since the 
December 1, 1999 effective date of the grant of service 
connection under any of the potentially applicable diagnostic 
criteria.  

On the February 2000 VA examination, there was no diagnosis 
of sinusitis; rather, the diagnosis was nasal polyposis 
diagnosed and treated surgically with sequelae including 
chronic rhinitis.  In addition, although the veteran had 
headaches, they were diagnosed as likely tension-related.  
Moreover, there was no indication that there were polyps, 
warranting a 30 percent rating under DC 6522 for rhinitis.  
There was also no indication that there was greater than 50 
percent obstruction of nasal passages on both sides or 
complete obstruction on one side.  Rather, there was no sinus 
tenderness, the turbinates had only mild bogginess, breath 
sounds were clear to auscultation, and the diagnosis 
indicated duodenal polyps removed (benign) with no chronic 
sequelae.

In the April 2005 VA examination report, the examiner wrote 
that the veteran's rhinologic history "is currently 
negative" and he did not complain of nasal airway 
obstruction or symptoms suggestive of sinusitis.  On 
examination, the nose was dry with some variation from normal 
of the anterior third of the left middle turbinate.  This was 
suggestive of polyps, but did not have a semitranslucent 
appearance.  The airways were clear bilaterally and there 
were no abnormal secretions or hyperemia.  A CT scan of the 
sinuses was normal, other than a small mucoperiosteal 
thickening involving the right maxillary antrum.  The same 
examiner wrote in July 2005, after reviewing the claims file 
and again examining the veteran, that the April 2005 CT scan 
supported a diagnosis of sinusitis.  He also noted that the 
nose had adequate airways, the veteran did not have 50 
percent or more obstruction of either nasal passage, and 
there was no sign of nasal polyps, purulent exudate or 
hyperemia of the nasal passages.  He also wrote that the 
veteran stated that he had at least six non-incapacitating 
episodes of headaches, pain, purulent nasal discharge, or 
crusting per year.  However, three months previously, the 
examination had found rhinologic history negative and there 
was no evidence of the non-incapacitating symptoms on July 
2005 VA examination.  

Thus, although sinusitis was noted, the evidence does not 
support the veteran's assertion that he had more than six 
non-incapacitating episodes warranting the next highest, 30 
percent rating under the General Rating Formula and there has 
been no polyps or nasal obstruction that could warrant a 
higher rating under DC 6522.

As the record simply does not support assignment of a rating 
higher than 10 percent at any time since the December 1, 1999 
effective date of the grant of service connection, there is 
no basis for staged rating,  pursuant to Fenderson, and the 
claim for an initial rating in excess of 10 percent for 
residuals of postoperative nasal polyposis including rhinitis 
and sinusitis must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine. However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006); Gilbert, 1 Vet. App. 
at 53-56.

B. Lumbosacral Spine Osteoarthritis

When service connection was initially granted for the 
veteran's lumbosacral arthritis, in July 2000, the RO 
assigned a noncompensable rating pursuant to 38 C.F.R. § 
4.71a, DCs 5003-5295, which indicates that the criteria for 
evaluating degenerative arthritis (rated on the basis of 
limitation of motion under DC 5003) and the criteria for 
evaluating lumbosacral strain (under DC 5295) were taken into 
consideration in evaluating the veteran's lumbosacral spine 
osteoarthritis.

Effective September 26, 2003, the criteria for rating 
disabilities of the spine, to include lumbosacral strain and 
degenerative arthritis, were revised.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003)). When the legal authority 
governing entitlement to any benefit sought on appeal is 
revised during the pendency of the appeal, the general rule 
is that the revised version applies as of the effective date 
of the change.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  As the RO 
and AMC considered and applied the correct versions of the 
applicable rating criteria for all relevant time periods 
during the pendency of this appeal, as reflected in the SOC 
and SSOC, there is no due process bar to the Board doing 
likewise.

Under the former criteria of DC 5295 (as in effect prior to 
September 26, 2003) a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion, and a 
20 percent disability rating is assigned where there is 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position. A 40 
percent disability rating is assigned where the symptoms are 
severe, with listing of whole spine to opposite side, 
positive Goldwaithe's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Under DC 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2006).  If 
the limitation of motion of the specific joint or joints 
involved is not compensable under the appropriate diagnostic 
codes, then a 10 percent rating is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003. The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Effective September 26, 2003, the diagnostic code for 
lumbosacral strain was renumbered Diagnostic Code 5237.  
However, all lumbar spine disabilities, to include 
degenerative arthritis (renumbered Diagnostic Code 5242) are 
now rated under a General Rating Formula. That formula 
provides for assignment of a rating of 10 percent for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
for the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; muscle spasm or guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour and a 20 percent rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or when the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gain or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. The next 
higher rating of 40 percent is warranted for disability of 
the thoracolumbar spine either where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or where there is 
favorable ankylosis of the thoracolumbar spine. A 50 percent 
rating is warranted where there is unfavorable ankylosis of 
the entire thoracolumbar spine.  Under the revised rating 
schedule, forward flexion to 90 degrees, and extension, 
lateral flexion, and rotation to 30 degrees each are 
considered normal range of motion of the thoracolumbar spine. 
38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate 
V (2006).

Under the former and revised version of the rating schedule, 
the Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatiguability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Considering the claim under either former DCs 5003 and 5295, 
or since September 26, 2003, under the General Rating Formula 
for evaluating disabilities of the spine, the Board finds 
that the level of impairment due to the veteran's service-
connected does not warrant a rating higher than 10 percent.

On the February 2000 VA examination, flexion of the lumbar 
spine was to 75 degrees with mild discomfort past 65 degrees, 
extension was to 30 degrees, lateral bending was to 35 
degrees bilaterally, and there was no tenderness/inflammation 
or spasm, musculature was well-developed, and there was no 
radiation of pain on straight leg raising.  X-rays of the 
lumbar spine showed minimal early degenerative osteoarthritis 
with small anterior superior spurs, vertebral bodies normal 
in height with no fracture or subluxation.  Thus, as there 
were only slight subjective symptoms and there was no muscle 
spasm or loss of lateral spine motion, the veteran is not 
entitled to a higher, 20 percent rating under the former DC 
5295.  Moreover, under the former DC 5003, the veteran is not 
entitled to a rating higher than 10 percent because there is 
no evidence of involvement of two or more minor joints with 
occasional incapacitating exacerbations.  Nor is the veteran 
entitled to a rating higher than 10 percent under any other 
potentially applicable of the former criteria for his 
lumbosacral osteoarthritis, as there were no vertebra 
fracture residuals, ankylosis, or more than slight limitation 
of motion of the lumbar spine, warranting higher ratings 
under DCs 5285, 5286, 5289, and 5292.  In addition, the 
neurological examination was normal, with coordination 
intact, deep tendon reflexes symmetric and 2 bilaterally, no 
gross sensory defect to light touch, good muscle tone and 
muscle strength 5/5 bilaterally, and X-rays showed the 
intervertebral disc spaces and pedicales were intact, so 
there is no basis for rating the disability under the former 
DC 5293 for intervertebral disc syndrome.

As to the period on and after September 26, 2003, the October 
2004 VA examination report reflects that flexion was to 80 
degrees, extension to 20 degrees, right and left lateral 
flexion to 20 degrees, and right and left rotation to 40 
degrees.  There was no tenderness to percussion, no guarding, 
no ankylosing, no postural abnormalities, no spasm, no pain 
on motion, symmetrical musculature, and possibly a very 
slight lower thoracic scoliosis.  Thus, a higher initial 
rating is not warranted under the General Rating Formula 
because there was forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees as 
well as combined range of motion between 120 and 235 degrees, 
but flexion was not to between 30 and 60 degrees and combined 
range of motion was greater than 120 degrees.  In addition, 
there were no neurological deficits noted on examination and 
X-rays showed only some mild arthritic changes of the 
thoracic spine and some degenerative joint disease of the 
lumbar spine, so there is no basis for a rating under DC 5243 
applicable to intervertebral disc syndrome.  There is also no 
evidence of limitation of motion of two or more major or 
minor joint groups or X-ray involvement of two or more major 
or minor joint group with occasional incapacitating 
exacerbations warranting a higher rating under DC 5003.

In addition, on the February 2000 VA examination, there was 
no pain associated with repeated range of motion exercises 
nor opposing mild resistance, and the October 2004 VA 
examination report stated that there was no weakness, 
fatigability, decreased endurance, incoordination, or flare-
ups claimed or noted.  Thus, there is no basis for a higher 
rating under DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995 or 
38 C.F.R. §§ 4.40 and 4.45 (2006) at any time since the  
December 1, 1999 effective date of the grant of service 
connection.

As the evidence simply does not support assignment of  a 
rating higher than 10 percent at any time since the December 
1, 1999 effective date of the grant of service connection, 
there is no basis for staged rating, pursuant to Fenderson, 
and the claim for an initial rating in excess of 10 percent 
for lumbosacral osteoarthritis must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine. However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral pes planus is denied.

An initial rating in excess of 10 percent for residuals of 
postoperative nasal polyposis including rhinitis and 
sinusitis is denied.

An initial rating in excess of 10 percent for lumbosacral 
spine osteoarthritis is denied.




REMAND

The Blard finds that further RO action on the claims for 
service connection for right and left knee disabilities is 
warranted.  

VA will provide a medical examination if the evidence 
indicates the existence of a current disability or persistent 
or recurrent symptoms of disability that may be associated 
with military service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002), 38 C.F.R. § 3.159(c)(4)(i) (2006); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran's service medical records reflect 
numerous complaints and assessments of knee problems-to 
include left anterior drawer pain in March 1988,  right knee 
tendonitis in January and August 1996, and patellofemoral 
pain syndrome in  July 1996, February 1998, and August 1998-
although no chronic disability was shown at separation.  
Post-service, medical evidence suggests, but does not clearly 
establish, current disability of either knee.  A February 
2000 VA examiner diagnosed  bilateral retropatellar pain 
syndrome.  The October 2004 VA examiner indicated that, 
although examination of the knees was essentially normal, the 
X-rays showed joint space narrowing.  A March 2005 follow-up 
note indicated that the joint space narrowing could be early 
degenerative changes that had recently surfaced.  

Thus, the record suggests current right and left knee 
conditions that may be associated with service, but there is 
no competent medical opinion addressing any such 
relationship.  To give the veteran every consideration in 
connecton with these matters, VA examination and medical 
opinion in connection with claims remaining on appeal is 
warranted.  

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by physician, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled VA examination, without good 
cause, may result in denial of the original claims (as such 
claims will be decided on the basis of evidence of record.  
See 38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal, notifying him that he has a full 
one-year period for response. See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2005) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period).  The RO's letter should also 
invite the veteran to submit all pertinent evidence in his 
possession, and ensure that .

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following: 

1. The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
matters of entitlement to service 
connection for right and left knee 
disabilities.
 
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession regarding each claim.  The RO 
should ensure that its letter meets the 
requirements of Dingess/Hartman, cited to 
above-as regards all five elements of a 
service connection claim-and all other 
applicable case law (as appropriate).

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3. After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
after a reasonable time period for the 
veteran's response has expired, the RO 
should arrange for the appellant to 
undergo a VA orthopedic examination of 
each knee, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions. All appropriate tests and 
studies should be accomplished (with all 
findings made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The physician should specifically 
identify all pathologies present in the 
veteran's right and left knees.  With 
respect to each such diagnosed 
disability, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability is the result of injury or 
disease incurred or aggravated during 
active military service.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
appellant by the pertinent VA medical 
facility.

5.  To help avoid any future remand, the 
RO must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
undertaken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed appropriate, 
the RO should adjudicate the claims for 
service connection for right knee 
disability and for left knee disability 
in light of all pertinent evidence and 
legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and his representative a 
SSOC that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied. The appellant need 
take no action unless otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


